Citation Nr: 1644047	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.

4.  Whether new and material evidence has been received to reopen a claim of service connection for chest pain.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to April 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2014 substantive appeal, the Veteran requested a Travel Board hearing; in October 2015 correspondence, he withdrew his hearing request.

In July 2013, the Veteran submitted a claim for nonservice-connected pension.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  This includes that the VA make reasonable efforts to obtain records alleged to be pertinent from VA and private medical care providers.  

As an initial matter, in April 2009, VA received notice that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, the record does not reflect that records pertaining to his SSA claim have been sought by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, the record suggests that the medical evidence is incomplete.  The Board notes that the electronic record in this case contains many medical release authorizations from the Veteran regarding his treatment at both VA and private facilities for the disabilities on appeal.  In June 2012 correspondence, the Veteran requested that the RO proceed with his claim without seeking treatment records from previously identified private facilities.  The June 2012 rating decision noted deficiencies with some of the Veteran's medical authorizations but did not seek to obtain such records based on the Veteran's request to proceed with his claim. However, in July 2012 correspondence, he requested that his treatment records be obtained; he also submitted additional medical release authorizations.  Based on the Board's review, the Veteran has identified the following private providers: Central State of Georgia, Anchor Hospital, River's Edge, East Central, Coliseum, Willow Brooks, Pavilion Medical Center, Turning Point Hospital, and Dr. Naqui with Behavioral Health System.  The Board specifically notes that the RO previously requested and received records from Anchor Hospital for the period covering June 2010 to October 2010; however, the Veteran has since reported receiving treatment at that facility from 2009 (month unknown) to March 2012.  Additionally, the most recent VA treatment records associated with the record are from April 2014.  As VA and/or private treatment records are likely to contain pertinent information (and VA treatment records are constructively of record), they must be obtained.

Accordingly, the case is REMANDED for the following:

1. Obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). The AOJ should review the records and arrange for all further development suggested by the information therein.

2. Ask the Veteran to identify all providers of evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to his treatment at Central State of Georgia, Anchor Hospital, River's Edge, East Central, Coliseum, Willow Brooks, Pavilion Medical Center, Turning Point Hospital, and Behavioral Health System (Dr. Naqui).  With his cooperation (by providing releases), the RO should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  
Regarding any incomplete medical release authorization, the Court's guidance is clear: if a veteran provides an incomplete response, VA must advise the Veteran of the information missing and provide the Veteran opportunity to respond.

3. Secure for the record the complete clinical records (any not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for the disabilities on appeal, to specifically include records from the Augusta and Dublin VAMCs and from Macon CBOC.

4. The AOJ should arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the Veteran's claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


